78147: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14315: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78147


Short Caption:NIED (TYLER) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR181142Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTyler Chase NiedThomas E. Viloria
							(Viloria, Oliphant, Oster & Aman L.L.P.)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Kevin P. Naughton
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


02/20/2019Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/20/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)19-07931




03/04/2019Docketing StatementFiled Docketing Statement.  (SC)19-09710




03/05/2019TranscriptFiled Notice from Court Reporter. Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts: 08/29/18 and 01/16/19. (SC)19-09730




06/17/2019BriefFiled Appellant's Opening Brief. (SC)19-26113




06/17/2019AppendixFiled Appellant's Appendix - Volume 1. (SC)19-26115




07/15/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: July 31, 2019. (SC).19-29977




07/26/2019BriefFiled Respondent's Answering Brief. (SC)19-31608




08/23/2019BriefFiled Appellant's Reply Brief. (SC)19-35454




08/26/2019Case Status UpdateBriefing Completed/To Screening. (SC)


05/05/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, vacated in part, and remanded." Before: Silver/Cadish/Pickering. Author: Silver, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 30. NNP22-AS/EC/KP. (SC).22-14315




06/01/2022RemittiturIssued Remittitur. (SC)22-17312




06/01/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 3, 2022. (SC)22-17312





Combined Case View